DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
Applicant’s first argument, page 8, is that the term “element” within the claim indicates a single component, and therefore the examiner’s interpretation of the deflector 52, which includes multiple components, is in error.  The examiner respectfully disagrees that the word “element” limits a structure to one component.  Additional language made be added to the claim to further define the element is limited to a single component, if desired by applicant.  
Applicant further argues on page 9 that the deflector 52 as a whole is linearly movable and not rotatably arranged inside the catheter.  As best understood by the examiner, the applicant is arguing that because there is also linear movement of the deflector, the deflector is not rotatable; or because only a portion of the element as defined by the examiner is rotatable, that the entire element cannot be considered rotatable.   The examiner respectfully disagrees.  Roller 42 is rotatable around axle 72, previously cited at column 6 lines 36-37.  Although the roller also moves linearly column 6 line  46, figures 17-9), the roller rotates about 72 which helps to cause deflection of 34.  Since 42 is a portion of 52, 52 is considered rotatable.  The examiner further notes that 52 and all-inclusive cited reference numbers are within the catheter.  The examiner notes that the claim as currently presented is open-ended and does not exclude additional, unrecited elements or steps.  Simply because the prior art device does more than what is claimed, does not make it less anticipatory.
Applicant’s third argument, page 10, is that the stylet as a solid wire, or the stylet itself in any form, cannot be considered a guidewire.  The applicant further argues if it could be interpreted as a guidewire, it would have been a rejection under obviousness, instead of anticipation.  The examiner respectfully notes, with the exception of claim 15, the guidewire is not positively recited.  Therefore, the catheter must be configured to deflect a guidewire, but the guidewire is not required as part of the claim.  The examiner submits that a catheter capable of deflecting a stylet is capable of deflecting a guidewire.  Furthermore, the examiner notes that it is common in prior art to routinely interchange stylet and guidewire when referring to the same structure.  The examiner notes US 5,368,048 to Stoy et al. discloses Methods of Making radio-opaque tipped, sleeved guidewire and product, and states: “Guidewires are of various configurations, made from various materials and are made for various purposes. Their various kinds are sometimes also called Seldinger wires, introducers, mandrels, stylets etc. In the present specification, all such insertion devices for carrying tubular instruments to a desired body location are generally referred to as "guidewires".”  (column 1 lines 31-37)  Therefore, the examiner asserts that a device configured for deflecting a stylet is equally configured for deflecting a guidewire.  
The applicant further argues, pages 11-12, the selected controller does not cause rotational movement of the roller.  The examiner respectfully notes, as previously detailed, the linear motion also causes rotation of the roller 42 with respect to the axle.  While roller 42 moves longitudinally/linearly with respect to the catheter, it also rotates about axle.
Regarding the pulley tape, the examiner notes that as the stylet 34 is deflected through the opening, via the movement of the pulley tape, via the operation of the controller, the yoke (42) rotates about axle; thus, the rotation of the pulley is transmitted to the deflector.  The examiner notes the claim does not require direct contact for transmission of a rotation from one element to another.
Applicant argues with respect to claim 6 (page 13 of remarks), the examiner did not cite which element would be considered a guiding element.  The examiner notes the guiding element is not  a limitation in claim 6 or its independent claim 1.
Applicant argues adding a recess would result in a loss of contact between the stylet and the roller.  The examiner respectfully notes the stylet would be guided into the recess as a means to guide the stylet out of the opening.  Adding a recess feature is a simple design resulting in more control over the stylet within the catheter; Ootwara discloses the guidewire being placed into the recess for better control of the guidewire.
Applicant argues the wire engagement groove cannot be considered a guiding element, because it ‘serves the purpose of engaging and not guiding the wire’.  The examiner notes that by engaging the wire, the groove ‘guides’ the wire as it provides a spot for it to be held within, thus guiding it within its position.  There is no specifically claimed function of ‘guiding the wire’ other than engagement; the examiner asserts that the engagement is guiding.
Regarding claim 12, the examiner has already addressed how the catheter is configured for receiving a guidewire.
Regarding claim 14, the examiner notes roller 42 is barrel shaped or cylindrical (see fig. 6).
Regarding claim 15, the examiner has previously addressed that the catheter is configured for deflecting a guidewire.  Furthermore, new art is applied to show that a guidewire and a stylet are routinely interchanged within the same catheter and thus, using a guidewire in place of a stylet, or in addition to, is not considered an inventive feature.
Regarding claim 18 (claim 19 has been cancelled), the examiner maintains that Bowden discloses additional lumens as needed, in the tip portion of the catheter, which is the edge or peripheral area of the catheter. The lumens extend through the catheter since there is a proximal end of the lumens where irrigation or aspiration devices may be connected (column 11 lines 30-35).  The rejection is maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends from claim 16.  Claim 16 has been cancelled.
Claim 7 recites the limitation "the guiding element" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the guiding element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the guiding element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,558,673 to Edwards et al.
Regarding claim 1, Edwards discloses an endovascular catheter (figure 1): wherein the  endovascular catheter is configured for tortuous vasculature (the examiner notes this catheter is configured for use in the natural orifice of the urethra (column 2 lines 23-27) and for treatment of the prostrate; the examiner notes the size and flexible nature of the catheter allows for its use in tortuous vasculature as claimed; see “Response to Arguments” below for additional details) and comprises:
a catheter shaft (4, see column 4 line 25, “the guide may be a catheter”, including tip 6, “corresponds to catheter tip”, column 4 line 27) with a first lumen (not defined by reference numbers but shown in figures, see figures 2, 5, interior lumen is defined by the catheter)  and a shaft opening (60), wherein the first lumen communicates with the shaft opening (figure 5, figure 16),
a deflection element (52, which includes elements 42, 66, 68, 70, 72) that is rotatably arranged (via 72 and 42, see column 6 lines 36, 37) inside the catheter shaft and configured to deflect a guidewire (34, column 3 line 57, stylet can be a solid wire) through the shaft opening, and
a controlling element (combination of elements 10 and 12) that is operably connected with the deflection element (52) and configured to rotate the deflection element in a first rotating direction (column 4 lines 51-56; roller manual control tab 12 is connected to connector 38 and roller yoke 40 and roller 42).
Regarding claim 2, Edwards discloses the endovascular catheter according to claim 1, wherein the deflection element (element 42 of 52 rotates) is configured to rotate around a rotational axis (via axle 72) which is vertical to a longitudinal axis of the catheter shaft (see figure 5).
Regarding claim 3, Edwards discloses the  endovascular catheter according to claim 1, wherein the controlling element (10 of 10 and 12 as defined above) is formed as a closed-loop transmission element (see figures 15 and 16: 120), which is configured to transmit a rotation from a rotating element (116, 118) to the deflection element (52, shown but unlabeled in figure 16, transmitted via 122), wherein the rotating element (116, 118) is operably connected to the closed-loop transmission element (120).  (The examiner notes this embodiment has the same elements of figures 2, 5, 7 with the exception of element 32 substituted for the pulley system.  Thus, although different figures are used to show different elements (figures 5, 7 show details of deflector 52, the referenced embodiment is to figures 15-16 and all like elements of figures 2, 5, 7 therein. )    
Regarding claim 11, Edwards discloses the endovascular catheter according to claim 1, wherein the shaft opening (60) comprises a first shaft opening (60) arranged at a distal end (6) of the catheter shaft (4). (fig. 5, 16)
Regarding claim 12, Edwards discloses the endovascular catheter according to claim 1, wherein the first lumen is configured to receive the guidewire (34).
Regarding claim 14, Edwards discloses wherein the deflection element is cylindrical or barrel shaped (see 42; figure 6.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards.
Regarding claim 4, Edwards does not disclose wherein the closed-loop transmission element (120) is arranged in such a way that the rotating element (116, 118) and the deflection element (52) are rotated in the first rotating direction.  The rotation of the pulley system in a first direction makes the stylet move in an opposite direction (column 9 lines 18-25).  However, the roller manual control tab 12 is connected to connector (38) which is connected to roller yoke (40) and to roller (42).  Forward motion of the controller results in forward motion of the roller (42).  (Column 4 lines 52-56).  Thus, the direction of control results in the stylet moving in the same direction, instead of the opposite configuration.  At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have the closed-loop transmission element arranged in such a way that the rotating element and the deflection element are rotated in the first rotating direction in order for a user to know the stylet/guidewire is moving in the same direction as the controller for easier use by the user.
Regarding claim 9, Edwards does not explicitly disclose wherein a maximum angle of rotation of the deflection element from a start position is 170°.  Edwards discloses the angle must be more than 90° and less than 180°; Edwards notes a preferred angle is less than 150°.  Before the effective filing date of applicant’s invention, it would have been a routine optimization within the prior art conditions to arrive at a maximum angle of 170°, because Edwards already discloses the angle should be less than 180°, and a most preferred angle of less than 150° to achieve the desired deflection.
Claims 6-8, 10, 13, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of US 2005/0049455 to Ootawara et al.
Regarding claim 6, Edwards discloses the endovascular catheter according to claim 1, but does not disclose wherein the deflection element comprises a recess formed in the direction of the longitudinal axis of the catheter.
Ootawara discloses a deflection element (27) for guiding a guidewire (68) out of a lumen (24, lumen of 12 opening at 26), wherein the deflection element (27) comprises a recess (29, V-shaped groove, [0285], figure 6B) formed in the direction of the longitudinal axis (see figure. 6B) of the catheter shaft (12).  Ootawara discloses this engagement groove for the advantage of keeping the guidewire stable during use, and eliminating irregularities in the fixing strength due to the position of the guidewire [0296].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the medical devices art to place a recess within the deflection element as claimed for the advantage of stabilizing the guidewire during use, and preventing irregularities in the fixing strength, thus providing a more stable guidewire during use.
Regarding claim 7, Edwards in view of Ootawara disclose the endovascular catheter according to claim 6, and Ootawara further discloses a guiding element (321, at the bottom of the v-shaped groove, see [0285]), configured to guide the guidewire (see fig. 6B), arranged at a distal end of the recess (see fig. 6B, 321 is at distal, bottom end of entire V-shaped groove); wherein the guiding element is formed as an integral part of the deflection element. (see figure 6B, 321 is part of 27).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the medical devices art to place a guiding element  within the deflection element as claimed for the advantage of stabilizing the guidewire during use, and preventing irregularities in the fixing strength, thus providing a more stable guidewire during use.
Regarding claims 8 and 13, Edwards in view of Ootawara disclose the endovascular catheter according to claim 6, Ootawara further disclosing wherein the recess (29) comprises a bottom face (walls of 29, see fig. 6B, bottom portion where 67 touches 29), which is curved when viewed from a longitudinal axis of the recess (bottom face as defined is generally curved as shown by accommodating 67 in figure 6B); wherein the recess is formed in such a way that the recess always faces and/or communicates with the first lumen (lumen of 12, including 24, see figure 5-6A; recess is always in communication with lumen because 27 is within the lumen and communicates via 68 or other tube passed therethrough).  Before the effective filing date of applicant’s invention, it would have been obvious to arrange the recess with a bottom face and in communication with the first lumen as claimed, in order to provide a move stable guidewire during use, as previously disclosed by Ootwara.  The specific structure and arrangement as claimed and as described in Ootwara lead to the proper use and stability of the deflection of the guidewire.
Regarding claim 23, the examiner notes the language is functional, and further limiting of the guidewire which is not positively claimed.  The examiner asserts the guidewire is capable of only touching the proximal edge and distal end of the recess when the guidewire is not deflected, as shown in figure 6B.  Only the outer periphery of the guidewire is situated in the recess; the guidewire does not touch the very bottom portion of the recess; the guidewire is releasably engaged with the recess, and the examiner asserts the guidewire could be placed as claimed, further noting the proximal edge and distal edge have not been defined with respect to an axis or other elements of the claim.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of US 5,830,227 to Fischell et al.
Regarding claim 10, Edwards discloses the endovascular catheter according to claim 1 substantially as claimed as disclosed above, wherein the catheter shaft comprises a tip (6), but does not disclose wherein the tip is shaped as a frustum of a cone.
Fischell discloses a catheter with a frustum of a cone tip (abstract), the cone being oblique (fig. 2A) which is shaped for following a guidewire through even the most tortuous arteries, specifically designed to penetrate a tight stenosis (abstract).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the medical devices art to provide a catheter tip in the shape of a frustum of a cone for the advantage of penetrating tight stenoses and entering through tortuous arteries, as taught by Fischell.   
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of US 5,368,048 to Stoy et al.
Regarding claim 15, Edwards discloses a catheter assembly, comprising the endovascular catheter according to claim 1 (see rejection of claim 1, above) and the stylet (34, see figure 5, 16).  Edwards does not explicitly mention a guidewire.  
Stoy discloses a method of making guidewires and product.  Stoy discloses “Guidewires are of various configurations, made from various materials and are made for various purposes. Their various kinds are sometimes also called Seldinger wires, introducers, mandrels, stylets, etc. In the present specification, all such insertion devices for carrying tubular instruments to a desired body location are generally referred to as "guidewires".” (column 1 lines 31-37)  Stoy discloses stylet types may have larger diameters and catheter type guidewires may have a lower diameter, and therefore the device would be chosen based upon its required rigidity, flexibility, bendability, and torque limits necessary for the desired application (column 4 lines 58-68).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to choose a guidewire instead of, or in addition to the stylet, for use with Edward’s device, which would be chosen based upon the necessary rigidity, flexibility, bendability, and torque requirements based upon the desired application, as taught by Stoy.
Claims 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of US 5,611,777 to Bowden.
Regarding claims 17-18, 20, Edwards discloses the endovascular catheter according to claim 1 and claim 11 substantially as claimed as disclosed above, but does not disclose wherein the shaft opening comprises a second shaft opening extending in a direction of longitudinal axis of the catheter shaft and formed on a peripheral area of the catheter shaft; or wherein the catheter shaft comprises a second lumen configured to receive the controlling element.  
Bowden discloses a steerable catheter with separate lumens for a controlling element (puller wires in off-access lumen, column 3 line 59) and additional lumens as needed for irrigation, aspiration, optical fibers, or other lumens as needed including for extendable elements (column 11 lines 30-45).  The openings are provided in the tip portion (column 11 line 42).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the medical devices art to have a second shaft opening and second shaft lumens as claimed for the advantage of allowing for irrigation, aspiration, optical viewing, fluid transfer, removal of tissue, or other options based upon the needs of the particular patient and procedure.  Multiple lumens and openings allow for multiple functions to be performed within the same apparatus, thus saving time and allowing for efficiency as compared to using separate devices for each action.
Allowable Subject Matter
Claims 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,823,961 to Fields et al. discloses a lumen of a catheter with guidewire ribs (60) and depressed troughs (62) which significantly reduce the surface friction of the catheter and guidewire, and separately act as channels for flushing (column 6 lines 53-67; figures 4-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA A SNYDER/Examiner, Art Unit 3783        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783